Title: To James Madison from Charles Pinckney, [30 March] 1803
From: Pinckney, Charles
To: Madison, James


(Private)
Dear Sir
In Aranjuez near Madrid [30 March 1803]
In my numerous letters of late Date you will percieve the state of our affairs here & as many copies of the Order to the Intendant have sailed we have little doubt that some must be now near you. After I had accomplished the business of obtaining the Order to restore things to their former situation I then made a verbal requisition to the Secretary of State for indemnification for the Damages pursuant to Your letter. He told me he had not heard a Word, nor had the Minister of Hacienda from New Orleans to possess him of the facts nor to state their reasons so as [to] enable him to give a proper opinion or answer on the subject—that he had recieved a letter from their Minister the Chevalier Y’riquo stating the Uneasiness it had occasioned in the United States & was happy he had been able, on my representation to remedy the Evil & restore the Deposit—that not hearing any thing of our Wish to be indemnified for Damages before, & having perused the Treaty, at the present moment he differed from me in the Construction respecting the time I insisted the other Deposit should have been named, (which was before the one was prohibited at New Orleans & sufficient previous notice given of the change) that he expected every moment to be fully informed & as he had without this official intelligence instantly complied with my request in the case of the Deposit he trusted I would wait a short time until he could recieve it. He said he well knew the Justice Honour & Virtue of our President & he could assure me that his friendship for Spain & his Wish always to have an honourable & equal intercourse with her would be invariably met by his Catholic Majesty in the most sincere & cordial manner—that I had stated to him the appointment of a New Commission on the subject of our Mississipi rights & claims & other important concerns & that he was sure & confident every thing would be amicably arranged. I told him as my orders were express on the subject & that as I must transmit some account of what I had done I trusted his Excellency would in a short time enable me to do so & that I would have another conference with him on the Wednesday following. I then went into a very long train of reasoning, in which it was agreed between us I should speak to him as a private individual conversing with an acquaintance in order that I might not be restrained by official ceremony & that I might not only state facts to him but reason with candour & frankness on the situation of the two countries & the immense consequence it was to Spain to be on good terms with us, particularly if a War should soon break out in Europe, & which appeared to me extremely probable. The substance of this conversation I will send you by the first American Citizen I can find going home & in whom I can have sufficient confidence. You have no doubt recieved & will continue to recieve much sooner than I can send it to You the intelligence of the precarious state of things between France & England & of the anxiety of both to attach & involve us. I see & feel this so clearly & am so firmly convinced that the best & dearest interests of our country require us to be honourably neutral that I proceed with the utmost caution & keep myself strictly within the Limits of Your instructions. Aware of the arts that will be used to inflame I recieve all their reasonings with coolness, determined if Europe is again at War no efforts of mine shall be wanting to keep us honourably at peace. Adopting those wise maxims which prefer moderation to Violence & reasoning to threats I have no doubt yet that all will end well. At any rate in the present critical state of things between France & England & expecting every moment to hear of Mr Monroes arrival & to recieve his communications I shall consider it as my duty to pursue the road of amicable discussion & decision when necessary, remembering that it is your desire I should do every thing to promote the objects of this extraordinary commission whose objects if attainable are at present paramount to all others.
Please present me respectfully & affectionately to the President & our friends.
 

   
   RC (DLC). Complimentary close, signature, and date clipped; date assigned on the basis of the docket and by comparison with Pinckney’s April 1803 letter.



   
   See Pinckney to JM, 22 Feb. 1803, and n. 5.



   
   This was probably Yrujo’s 9 Jan. 1803 letter to Cevallos, which was written before Monroe’s appointment and described the risks of conflict to which Spain would have been exposed had the administration party not prevailed in the congressional debates (Whitaker, Mississippi Question, p. 231).


